Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 14-15, & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5 “shallow” is a relative term for which there is no standard definition given.  The term "shallow" is a relative term which renders the claim indefinite.  The term "shallow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no one standard for “shallow depth” in the art.
Regarding Claim 9, it is not clear whether “vacuum vapor removal” is the same element as that intended by the language “configured to concentrate . . . by removing” of claim 1, or whether it is in addition to that element.  For the purposes of examination, the text of Claim 9 is interpreted as the same element. That is to say, a vacuum vapor removal system would be “configured to concentrate.” 


Regarding Claim 14, it is unclear what is meant by “deliberate vapor pressure difference management.” However, Longer deliberately runs a pressure differential inside its vessel to further evaporation. (Longer, para. [0034]).
Regarding Claim 15, the vapor removed is condensed using a temperature reduction.  (Id. at para. [0050])
Regarding Claim 17, the disclosure of “one or more sequential reservoirs” is unclear because “terminal reservoir” implies that it is the last reservoir in a series.   Thus, the claim of further reservoirs downstream of the terminal reservoir is unclear and confusing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 14-15, 17, 21-22, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2009/0255797 to Longer.
Regarding Claims 1 & 9, Longer teaches an apparatus comprising a terminal reservoir having a weather proof cover defining at least one chamber, and configured to remove evaporated water therefrom(by vacuum), and capable of providing long term weatherproof storage thereof. (Longer, para. [0020]-[0022], [0034], & Fig. 11).
Regarding Claim 14, it is unclear what is meant by “deliberate vapor pressure difference management.” However, Longer deliberately runs a pressure differential inside its vessel to further evaporation. (Longer, para. [0034]).
Regarding Claim 15, the vapor removed is condensed.  (Longer, para. [0050]).
Regarding Claim 17, the terminal vessel is shaped such that the evaporated water drains to a low point for transfer downstream. (Longer, Fig. 6, 10)
Regarding Claim 21, the water may be pumped through the system. (Longer, para. [0013] & [0019]).
Regarding Claim 22, the intended use of the apparatus cannot give rise to allowable subject matter in device claims.
Regarding Claim 26, the system is configured to heat contaminated (salty) water in the terminal reservoir. (Id. at para. [0034]).
Regarding Claim 27, the system includes a salinity gradient solar pond, and is configured to receive hypersaline water from the pond. (Id. at para. [0039]).  The intended use of the system cannot give rise to patentable subject matter in a device claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-5, 8, 12-13, & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0255797 to Longer and Golder Assc., Evaporation Pond Design Project Report, 2008, available at https://www.epa.gov/sites/production/files/2015-05/documents/evaporationponddesignreport100708.pdf.
Regarding Claims 4-5, 18-20 , the foregoing reference does not teach that the saltwater supply pond is a plurality of reservoirs feeding the terminal reservoir (equivalent to the humidity chamber of Longer). However, Golder discloses general principals of evaporation pond design (e.g. of the type that would concentrate contaminated or salt water). (Golder, p. 7).  Golder teaches a series of  shallow (maximizing the evaporative surface area), elongate (300 x 600 feet) in which the water would flow sequentially (“…allowing for gravity flow of the raffinate from the inlet pond to all other ponds”), and lined with polyethylene sheeting (Id. at 7 and 9). 
It would have been obvious to the person of ordinary skill in the art to combine the two references, to obtain the stated benefit of Golder: maximizing evaporation. (Id. at p. 7). 
Regarding Claim 8, the system is configured to heat the contaminated water. (Longer, para. [0035]).
Regarding Claim 12, Golder teaches sprinkler which is equivalent to a sprayer (a nozzle is implied.) (Golder, p. 7).
Regarding Claim 13, Longer teaches a salinity gradient solar pond. (Longer, para. [0039]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longer as applied to claim 1 above, and further in view of U.S. Patent 3,903,958 to Hay.
Hay discloses that it is known in the art to include roofs with funnels on ships and houses to encourage evaporation of water vapor and ventilation. (Hay, col. 3, ln. 33-48). It would have been obvious to the person of ordinary skill in the art at the time of filing to include a shaped roof such as that disclosed in Hay to obtain the benefit of Hay: encouragement of evaporation in the structure. 
Claim 16 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longer and Golder as applied to claim 4 above, and further in view of U.S. Patent Application Publication 2007/0102359 to Lombardi.
Regarding Claims 16 and 23, the foregoing references do not teach wherein a sparger is used in one of the plurality of reservoirs.  However Lombardi teaches a sparger utilized in a retention pond. (Lombardi, para. [0066]-[0067]).  It would have been obvious to utilize the sparger of Lombardi in the ponds of Golder to obtain Lombardi’s stated benefit: stabilization of the water. (Id.)  The action of the sparger will inherently act as an agitator in the reservoir.  
Conclusion
In view of the foregoing rejections, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772